Title: To James Madison from Fulwar Skipwith, 26 March 1806 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


                    § From Fulwar Skipwith. 26 March 1806, New York. “I arrived yesterday forenoon in this City, after a detention of one day at Baltimore. Capt. Dent by the same stage which brought me received his orders from the Secretary of the Navy; hence my detention has not operated to detain him. Indeed the Weather has been for some days excessively bad, & is now so stormy that it seems uncertain whether the Hornet will venture to sea Tomorrow or not. I shall of course apply to day and Tomorrow at the Post office for letters which may have been forwarded to me from Washington.”
                